DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on January 5, 2022. 
Claims 45 and 47-51 stand rejected.  Claims 45 and 47-51 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of Applicants' claim for foreign priority based on an application filed in France on August 30, 2011. It is noted, however, that Applicants have not filed a certified copy of FR 11 57658 application as required by 37 CFR 1.55.
Response to Arguments
Claim Objections
Claims 45 and 47-51 have been amended and the objections withdrawn.
Claim Rejections - 35 USC § 112
Claims 45 and 48 have been amended and the rejections withdrawn.
Claim 47 and 49 have been amended and the rejections withdrawn; however, the amendments give rise to new rejections detailed below.
Claim Rejections - 35 USC § 102
Applicants' arguments with respect to Claims 45 and 47-51 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 45 was amended.  The previous objections to Claims 45 and 47-51 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 50 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for particle image velocimetry, does not reasonably provide enablement for methods of sorting species, methods of diagnosis or analysis, methods of purification, enrichment or depletion of species; methods of synthesis of species; methods of modification of physical or chemical characteristics of species; methods of medicinal product research; methods of mixing or methods of measuring diffusion coefficients. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. While the specification mentions some of these uses, the specification does not provide sufficient evidence to support enablement of these claims based on the In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988), factor analysis below such that undue experimentation would be required to arrive at the claimed invention. As to the breadth of the claims, the claims encompass all uses in methods of sorting species, methods of diagnosis or analysis, methods of purification, enrichment or depletion of species; methods of synthesis of species; methods of modification of physical or chemical characteristics of species; methods of medicinal product research; methods of mixing or methods of measuring diffusion coefficients. As to the nature of the invention and the amount of direct provided by the inventor, the invention claims all uses in methods of sorting species, methods of diagnosis or analysis, methods of purification, enrichment or depletion of species; methods of synthesis of species; methods of modification of physical or chemical characteristics of species; methods of medicinal product research; methods of mixing or methods of measuring diffusion coefficients yet has not provided any examples or guidance as to use in each of these claimed method.  As to the state of the prior art, level of ordinary skill, and predictability in the art, no evidence supports or detracts from enablement. As to the existence of working examples, no working examples for all uses in methods of sorting species, methods of diagnosis or analysis, methods of purification, enrichment or depletion of species; methods of synthesis of species; methods of modification of physical or chemical characteristics of species; methods of medicinal product research; methods of mixing or methods of measuring diffusion coefficients has been identified weighing against a finding of enablement. Finally, as to the quantity of experimentation required to make or use the invention, undue experimentation would be required to determine the conditions necessary for use in all methods of sorting species, methods of diagnosis or analysis, methods of purification, enrichment or depletion of species; methods of synthesis of species; methods of modification of physical or chemical characteristics of species; methods of medicinal product research; methods of mixing or methods of measuring diffusion coefficients.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 47, and 49-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites using a different frequency f' than the frequency f recited in Claim 45 from which the claim depends yet Claim 45 recites that the "only the single selected frequency f is used throughout the acoustophoretic handling" such that the use of a different frequency f' in Claim 47 is in direct contradiction with Claim 45.  For purposes of examination, the limitation "only the single selected frequency f" in Claim 45 will be interpreted to mean one or more frequencies while the frequency f' in Claim 47 will be interpreted to mean the same or different frequency as f in Claim 45.
Claim 49 recites the term "norm" yet neither the claim nor the specification define the term.
Claim 49 recites the limitation "sense of a velocity vector" yet does not identify what is meant by sense whether it is visual, a measure of magnitude, or some other attribute.
Claim 49 recites using a different frequency f' than the frequency f recited in Claim 45 from which the claim depends yet Claim 45 recites that the "only the single selected frequency f is used throughout the acoustophoretic handling" such that the use of a different frequency f" in Claim 49 is in direct contradiction with Claim 45.  For purposes of examination, the limitation "only the single selected frequency f"" in Claim 45 will be interpreted to mean one or more frequencies while the frequency f" in Claim 49 will be interpreted to mean the same or different frequency as f in Claim 45.
The dependent claims not specifically detailed above contain the limitations of the recited claims and thus are rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 45 and 47-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dron, et al., "Parametric study of acoustic focusing of particles in a micro-channel in the perspective to improve micro-PIV measurements," Microfluid Nanofluid, 7:857-67 (2009) ("Dron") in view of Lipkens, et al., "Separation of micron-sized particles in macro-scale cavities by ultrasonic standing waves," Physics Procedia, 3:263-68 (2010).
Applicants' claims are directed towards a method.
Regarding Claims 45 and 47-50, Dron discloses a method for acoustophoretic handling of objects present in a channel  (title and abstract) using an acoustic wave generator (Pages 858-859 ("Pg")), said method comprising providing the acoustic wave generator and the channel such that said channel extends along a longitudinal axis and has a cross section with a width measured along a first transverse axis and a thickness measured along a second transverse axis perpendicular to the first transverse axis, the width being greater than or equal to the thickness, the thickness ranging from 100 μm to 1 mm and the width ranging from 1 mm to 30 mm, the channel having first and second walls along the second transverse axis (Pg858), and operating the acoustic wave generator such that the acoustic wave generator generates acoustic waves in the channel from at least one of the first and second walls (Fig. 2(a)), so as to acoustophoretically handle the objects (Pg858), present in the channel (Fig. 2, Pg859), and operates, during the method, at a single selected frequency f (Pg859), the single selected frequency f from 0.5 to 10 MHz (Pg859, see also MPEP 2114.05 as to obviousness of ranges and routine experimentation where Dorn discloses tuning the frequency (Pg860)), only the single selected frequency f is used throughout the acoustophoretic handling so as to focus the objects in an area at a height, as measured along the second traverse axis, and within the thickness of the channel (Pg859,860 (note use of a single frequency))
Dron does not disclose a frequency f which is in the range from 0.75f0 to 0.95 f0 or from 1.05 f0 to 1.25 f0 with f0 a resonance frequency of the channel along the second transverse axis, 
Lipkens also relates to acoustophoretic handling of objects and discloses a frequency f which is in the range from 0.75f0 to 0.95 f0 or from 1.05 f0 to 1.25 f0 with f0 a resonance frequency (Pg266/ §5.2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to operate the method disclose by Dron at the frequency near resonance as disclosed by Lipkens because, according to Dron, the frequency may be tuned as needed, i.e., through routine experimentation (Pg860; see also MPEP 2114.05).
Additional Disclosures Include:  Claim 47: at least one characteristic and/or the position of the objects present in the channel is measured by a sensor (Dorn, Figs. 1, 2(a), Pg858), a signal is generated as a function of that measurement made by said sensor and is sent toward a control system (Dorn, Figs. 1, 2(a), Pg858), and wherein the step of operating the acoustic wave generator to generate acoustic waves at the single selected frequency f is an initial operation of the acoustic wave generator, the initial operation of the acoustic wave generator being associated with an initial acoustic wave amplitude and the single selected frequency f being an initial single selected frequency f (see Claim 45 rejection), the method includes: subsequent to the initial operation of the acoustic wave generator, operating the acoustic wave generator as a subsequent operation of the acoustic wave generator for further acoustophoretic handling of the objects present in the channel, the subsequent operation of the acoustic wave generator including: a) operating the acoustic wave generator to generate another, different single selected frequency f', with the another, different single selected frequency f' being different from the initial single selected frequency f, with the another, different single selected frequency f being in the range from 0. 75fo to 0.95fo or from 1.05fo to 1.25fo, and with only the another, different single selected frequency f' being used throughout the subsequent operation of the acoustic wave generator (see Claim 45 rejection for frequency and 112(b) rejection for claim interpretation that frequency f and f' are the same), and/or b) operating the acoustic wave generator to provide another, different acoustic wave amplitude that is different from the initial acoustic wave amplitude associated with the initial operation of the acoustic wave generator (Dorn, Pg862 (note change in voltage results in change in amplitude); see also 112(b) rejection where operating at the same frequency caused by the same voltage would result in the same amplitude), and the another, different single selected frequency f' and/or the another, different acoustic wave amplitude being obtained as a function of the signal by an action of the control system (Dorn, Figs. 1, 2(a), Pg858).  Claim 48: an image acquiring method for acquiring at least one image (Dorn, Fig. 1) , including the following steps: a) using the method according to Claim 45 for acoustophoretic handling the objects (see Claim 45 rejection) in order to obtain acoustic focusing of the objects in the area at the height within the channel (Dorn, Pg860), b) illuminating the objects in the area by using an illumination system (Dorn, Fig. 1, Pg858), and c) acquiring, using an image acquisition system, at least one image of the objects that are illuminated (Pg858, Fig. 1). Claim 49: a method for measuring a norm and/or a direction and/or a sense of a velocity vector (Dorn, Title), including the following steps: using the image acquiring method according to Claim 48 a first time for acquiring a first image of the objects in a first instant, the single selected frequency f being an initial single selected frequency (see Claim 45 and 48 rejections), using the image acquiring method according to Claim 48 a second time for acquiring a second image of the objects in a second instant, by using another different single selected the frequency f”, with the another, different single selected frequency f" being different from the initial single selected frequency f and with the another, different single selected frequency f" being in the range from 0.75fo  to 0.95fo or from 1.05fo to 1.25fo (see Claim 48 rejection; see also 112(b) rejection and claim interpretation regarding frequency f"), and calculating from the first and second images a measurement of the norm and/or direction and/or sense of the velocity vector of objects (Dorn, Figs. 8(a)-(b), Pg863-64). Claim 50: the method according to Claim 49, characterized in that it is used in at least one of the following applications: particle image velocimetry (PIV), methods of sorting species, methods of diagnosis or analysis; methods of purification, enrichment or depletion of species; methods of synthesis of species; methods of modification of physical or chemical characteristics of species; methods of medicinal product research; methods of mixing or methods of measuring diffusion coefficients (see Claim 49 rejection). Claim 51: the method according to Claim 50, the objects being monodisperse or polydisperse biological cells (Dorn, Pg864 (citing Spengler and Jeckel 2001 which includes monodisperse or polydisperse yeast cells and also tuning the frequency)).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779